Citation Nr: 9926374	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for osteoarthritis of 
the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had honorable military duty from October 1951 to 
September 1953.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).

In April 1955 the RO denied service connection for flat feet.  
At that time, the RO determined that the bilateral pes planus 
was not incurred in or aggravated by military service.  He 
was notified of that decision and of his appellate rights.  
The appellant did not appeal that decision.  Accordingly, the 
April 1955 decision is final.  38 U.S.C.A. § 7105 (West 1991) 
(formerly Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957.

In a November 1998 rating decision the RO determined that new 
and material evidence had been received and reopened that 
appellant's claim for service connection for bilateral pes 
planus.  The Board concurs with the RO regarding the 
procedural aspects of this case.  



REMAND

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Initially, the Board finds that the claim for service 
connection for bilateral pes planus is well grounded pursuant 
to 38 U.S.C.A. § 5107.  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999)

The appellant has submitted a May 1998 a private medical 
statement, which contains an opinion that the appellant's 
military service and high functional activity level 
aggravated his underlying severe foot deformities and 
contributed to significant residual disability.  This opinion 
was based on a review of at least a portion of the service 
medical records.  As such, the Board finds that a specialized 
VA examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
additional VA and private records, which 
are not on record with regard to 
treatment for his pes planus and 
osteoarthritis of the left foot and ankle 
since his release service, to include 
current treatment.  The RO should then 
obtain all records, which are not on 
file.  The RO should inform the veteran 
that he has the opportunity to furnish 
any additional evidence and arguments in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The RO should request the VA medical 
facility in Ft. Myer to furnish any 
additional treatment records covering the 
period from February 9, 1998 to the 
present.

3.  A VA examination should be conducted 
by an orthopedist to determine the 
severity and etiology of the bilateral 
pes planus.  The examining specialist 
must be provided with the appellant's 
claims folder and a copy of this REMAND 
for review prior to conducting the 
examination.  It is requested that the 
examiner obtain a detailed history 
regarding foot symptoms prior to service, 
during service, and following service.  
All indicated special studies, including 
X-rays, should be accomplished. 

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the bilateral pes planus shown 
at the time of the entrance examination 
was aggravated by service beyond normal 
progression?  The examiner's attention is 
directed to the May 1998 statement from 
J. S. Goldstein, D. P. M.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  The RO should advise the appellant of 
the consequences of failure to report for 
a scheduled VA examination without good 
cause per 38 C.F.R. § 3.655 (1998).

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and an opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 


